UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



  UNITED STATES OF AMERICA

                         v.

  WILLIAM PERVIS COLTER,                                 Criminal Action No. 10-00175 (HHK)
                                                                      SEALED
                          Defendant.




                ORDER ADOPTING REPORT AND RECOMMENDATION

       On June 29, 2010, defendant, having consented to proceed before a magistrate judge for

inquiry pursuant to Federal Rule of Criminal Procedure 11, appeared before Magistrate Judge

John M. Facciola and expressed his desire to plead guilty. After making the inquiries required

by Federal Rule of Criminal Procedure 11, Magistrate Judge Facciola determined that defendant

is pleading guilty voluntarily with a full awareness of the consequences and of the rights he is

surrendering by pleading guilty. Magistrate Judge Facciola further concluded that there is

sufficient evidence to convince a reasonable person that defendant is guilty beyond a reasonable

doubt. Accordingly, Magistrate Judge Facciola recommends that the Court accept defendant’s

guilty plea [#8]. Having considered the Magistrate Judge’s Report and Recommendation and the

record of this case, it is this 23rd day of July 2010, hereby

       ORDERED that the defendant’s guilty plea is accepted.


                                                                Henry H. Kennedy, Jr.
                                                                United States District Judge